Citation Nr: 1714958	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  04-04 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for sinusitis.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a February 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In August 2005, the Board issued a decision which denied the Veteran's claim of entitlement to an initial evaluation in excess of 30 percent for sinusitis. The Veteran timely appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In January 2008, the Court issued a memorandum decision which vacated the Board's August 2005 decision and remanded this matter to the Board for additional consideration and development. In March 2009, September 2011, January 2013, and December 2014, the Board remanded the issue on appeal for further evidentiary development. Since that time, the RO has substantially complied with the remand directives, and the Board may properly proceed with the decision below. See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

In August 2014, the Veteran's representative submitted correspondence asserting that the Veteran's initial claim for entitlement to service connection for a sinus disorder encompassed the additional issues of entitlement to service connection for deviated septum and rhinitis. In its December 2014 remand the Board found that these issues were intertwined with the issue of service connection for a sinus disorder and remanded the claims for deviated septum and rhinitis to the RO for adjudication. In April 2016, the RO denied entitlement to service connection for deviated septum and rhinitis. A notice of disagreement has not been filed to appeal the April 2016 rating decision, and as the April 2016 decision is now final, these specific issues are not addressed on appeal. See 38 C.F.R. § 20.201.  

Although medical treatment records from ongoing treatment at the Dayton VA Medical Center (VAMC) were provided in April 2017 and January 2017 without a waiver of AOJ consideration, these records are essentially cumulative of the treatment records previously considered. No further action is required prior to appellate review.


FINDING OF FACT

The Veteran's sinusitis has been manifested by more than six non-incapacitating sinusitis episodes per year characterized by headaches, pain, purulent discharge or crusting; he has not undergone any surgery, and near constant sinusitis has not been shown.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for sinusitis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.97, Diagnostic Code 6513 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The duty to notify has been met. See VA correspondence dated in January 2007. Neither the Veteran, nor his attorney, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issue on appeal have been met, and all identified and authorized records relevant to the matter have been requested or obtained. The available record includes available service treatment records, service personnel records, VA treatment and examination reports, and statements in support of the claim. The Veteran has not identified any additional records that should be obtained prior to appellate consideration. The evidence of record is sufficient for the Board's review. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. See U.S.C.A. § 5103A; 38 C.F.R. §3.159 (2016). 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. The Board finds that the VA medical opinions obtained in this case are adequate, as they are predicated on substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). The available medical evidence is sufficient for adequate determinations. There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate these claims would not cause any prejudice to the appellant.

II. Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran has been assigned a 30 percent rating for sinusitis under Diagnostic Code 6513, chronic maxillary sinusitis. 38 C.F.R. § 4.97. He contends that his sinusitis is productive of headaches, pain, and purulent discharge or crusting and thus more closely approximates the criteria for a 50 percent rating, which is the highest rating available for this disability.

Under Diagnostic Code 6513, a 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. A 50 percent rating is assigned following radical surgery with chronic osteomyelitis; or, near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. For these purposes, an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician. 38 C.F.R. § 4.97, DC 6513, General Rating Formula for Sinusitis and Note.

During the course of appeal, the Veteran has been afforded several VA examinations concerning his sinusitis. A November 2001 VA examination notes reports of continued sinus problems with congestion, discharge, and snoring. The Veteran also reported frontal headaches, sinus pain and pressure, and nose bleeds occurring during flare-ups once per week. He also reported incapacitating episodes once every three months which lasted for one to two days. Treatment included chlorpheniramine twice a day. During an April 2012 VA examination the Veteran reported post-nasal drip and congestion. The examiner opined that symptoms may be related to an upper respiratory infection. A January 2014 VA examination noted reports of headache, nasal and midfacial congestion, facial swelling, and yellow discharge since service connection. One incapacitating episode within the twelve months preceding the examination was reported at that time. A September 2015 VA examination revealed chronic sinusitis, but found that the signs and symptoms attributable to chronic sinusitis did not include near continuous sinusitis. It was noted the Veteran complained of some trouble breathing and had experienced seven or more non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting in the past twelve months. There were no incapacitating episodes of sinusitis requiring prolonged antibiotic treatment in the previous 12 months. Treatment noted at that time included daily medication. The examiner also noted that a 2012 sinus study was unremarkable with no evidence of acute or chronic sinusitis. The Veteran's sinus condition was found not to impact his ability to work.

Medical treatment records from Dayton VA Medical Center (VAMC) dated September 2002 through March 2017 similarly note periodic treatment for sinusitis. A February 2016 note detailed sinus infection, headache, yellow and green discharge, sinus tenderness, and problems sleeping as a result of the sinus disability. A June 2012 urgent care treatment record reported nasal discharge, pus behind the nasal cavities, irritated nasal cavity tissue, and facial tenderness. At that time he was treated with Augmentin, Flunisolide spray, and an unknown antihistamine. In 2006, he was treated using Claritin and an unknown nasal spray. A September 2006 treatment record reported unremarkable sinuses with cloudiness of the frontal sinuses which suggested sinusitis. There was no discharge noted. Continuing treatment records note similar symptoms reported by the Veteran.  CT scans of the sinuses taken in 2007, 2010 and 2012 were negative for acute or chronic sinusitis. Records reflect that at no time has the Veteran had any sinus-related surgery. 

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran. Washington v. Nicholson, 19 Vet. App. 362 (2005). In some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). In Jandreau, the United States Court of Appeals for the Federal Circuit stated that a layperson can identify a simple condition like a broken leg, but not a form of cancer. 492 F.3d at 1377, n. 4. Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that varicose veins is a disability that is unique and readily identifiable).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); See also 38 C.F.R. § 3.159(a)(2) (2016) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.). The Board must also assess the credibility, and therefore the probative value, of the evidence of record in its whole. Owens v. Brown, 7 Vet. App. 429 (1995). In determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995).

As an initial matter, the Board notes that pain, headaches, and nasal discharge symptomatic of sinusitis are the types of symptoms that are readily amenable to lay diagnosis as they are subjective to the claimant; thus, the Veteran is competent to report his symptoms and their frequency. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Several treatment records note the Veteran's reports and detail his pain and the frequency of his symptoms. Nothing in the record contradicts his statements, and his statements are generally consistent with his medical records. The Board finds the Veteran's statements are credible and probative.

The lay and medical evidence is generally consistent regarding the Veteran's sinusitis. He has had very frequent non-incapacitating sinusitis episodes characterized by headaches, pain, and purulent discharge or crusting. His symptoms have been treated at times with Claritin, or unspecified nasal spray, antibiotics, and antihistamine. These types and frequency of symptoms warrant the assigned 30 percent rating. 38 C.F.R. § 4.97, DC 6513. 

To warrant a 50 percent rating, however, there must be either radical surgery with chronic osteomyelitis, which is not shown; or, near constant sinusitis with symptoms such as headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. Here, the evidence simply does not show that the Veteran has had radical surgery with chronic osteomyelitis, or purulent discharge or crusting after repeated surgeries. To the contrary, the record reflects that the Veteran has not had any sinus surgery at any point during the appeal period; rather, he has been treated with medications and nasal sprays. Further, the Spetember 2015 VA examiner specifically found the Veteran not to experience near constant sinusitis. As the Veteran has not had any sinus surgeries and does not have near constant sinusitis, the rating criteria to warrant a 50 percent rating under Diagnostic Code 6513 are not met, and his claim for a higher rating must be denied.

The Board further finds that staged ratings are not warranted, as the Veteran's sinusitis symptomatology has remained relatively stable throughout the appeal, even when resolving reasonable doubt in his favor as discussed above. Any increases in severity were not sufficient to meet the criteria for a higher rating for any distinct period on appeal. See Fenderson v, 12 Vet. App. at 126-27.

In sum, the preponderance of the evidence is against a higher rating for the Veteran's sinusitis for the entirety of the period on appeal. Therefore, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

As a final matter, the Board finds that the Veteran has not raised the matter of an extraschedular rating and that the evidence does not present exceptional or unusual circumstances.  Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances). As such, no further action as to these matters is required.


ORDER

An initial rating in excess of 30 percent for sinusitis is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


